Citation Nr: 1029039	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  10-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.

2. Entitlement to a rating higher than 10 percent for meniscus 
dysfunction of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
April 1946 to October 1947.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2009 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Degenerative joint disease of the left knee is manifested by 
flexion of 120 degrees and of 40 degrees and by extension of 0 
degrees and of 5 degrees without additional functional loss.

2. Moderate recurrent subluxation or moderate lateral instability 
of the left knee due meniscal dysfunction is not shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).

2. The criteria for a rating higher than 10 percent for meniscus 
dysfunction of the left knee of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696  
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in 
April 2009.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that the 
symptoms had increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  
Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
afforded the Veteran VA examinations.



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).






Facts

On VA examination in May 2009, the Veteran complained of left 
knee pain, weakness, stiffness, swelling, instability, and a lack 
of endurance.  There were no episodes of flare-ups.  The examiner 
noted the Veteran used a motorized wheelchair secondary to the 
stroke he had suffered and stated the Veteran was unable to 
ambulate.  The Veteran had no symptoms of dislocation, 
subluxation, or inflammatory arthritis.  There was no ankylosis.

On examination, the Veteran had a slight antalgic gait.  There 
was no swelling or crepitus.  Range of motion was from 0 to 120 
degrees with pain.  The Veteran did not exhibit any fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
motion testing.  The examiner did not find any edema or effusion.  
The left knee medial and lateral collateral ligaments were stable 
to varus and valgus stress and the anterior and posterior 
collateral ligaments were normal.  The McMurray's tests of the 
lateral and medial meniscus were negative.  The diagnosis was 
left knee strain and meniscus dysfunction with degenerative joint 
disease. 

On VA examination in February 2010, the Veteran complained of 
left knee pain, weakness, stiffness, swelling, instability, and a 
lack of endurance.  He did not have any episodes of subluxation, 
dislocation, or flare-ups.  He had no constitutional symptoms or 
incapacitating episodes of arthritis.  The Veteran could stand 
only for a few minutes and walk for a few yards.  He used a 
walker and a motorized wheelchair since December 2008.

On examination, the examiner elicited crepitus and grinding.  
Range of motion was from 5 to 40 degrees with pain.  The Veteran 
did not exhibit any additional pain or additional limitations 
upon repetitive motion testing.  The left knee did not exhibit 
signs of instability, patellar abnormality, meniscus abnormality, 
tendon abnormality, or other knee abnormalities.  X-rays from 
October 2006 demonstrated moderate degenerative changes in the 
medial component and mild degenerative changes at the 
patellofemoral joint.  

The VA examiner noted that the examination was difficult because 
the Veteran was essentially confined to a motorized scooter due 
to pain in the knees and decreased range of motion.  

Analysis

Degenerative joint disease of the left knee is currently rated 10 
percent under Diagnostic Code 5260 (limitation of flexion).  
Meniscal dysfunction is currently rated 10 percent under 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability).

Degenerative joint disease or arthritis by X-ray finding is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  

Limitation of motion of the knee is rated under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned for 
each, that is, for limitation of flexion and for limitation of 
extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 
percent disabling and flexion limited to 30 degrees is 20 percent 
disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 
percent disabling and extension limited to 15 degrees is 20 
percent disabling.

Normal ranges of motion of the knee are flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  





Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain on 
movement, swelling, deformity, or atrophy.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any 
form of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Under Diagnostic Code 5257, the criterion for a 20 percent rating 
are moderate recurrent subluxation or lateral instability of the 
knee.

Throughout the pendency of the appeal, the findings for flexion 
have been 120 degrees (May 2009) and 40 degrees (February 2010) 
with pain without additional functional loss with repetitive 
motion.  

As the criterion for a 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 30 
degrees and as findings of 120 degrees and 40 degrees do not more 
nearly approximate or equate to 30 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the criterion 
for a 20 percent rating for limitation of flexion under 
Diagnostic Code 5260 has not been met.

Throughout the pendency of the appeal, the findings for extension 
have been 0 degrees (May 2009) and 5 degrees (February 2010) with 
pain without additional functional loss with repetitive motion.  
As the criterion for a 10 percent rating for limitation of 
extension under Diagnostic Code 5261 is extension limited to 10 
degrees and as findings of 0 degrees and 5 degrees do not more 
nearly approximate or equate to 10 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the criterion 
for a separate 10  percent rating for limitation of extension 
under Diagnostic Code 5261 has not been met.



Throughout the pendency of the appeal, although the Veteran has 
complained of instability, neither recurrent subluxation nor 
instability was shown on VA examinations in May 2009 and in 
February 2010.  In the absence of evidence of moderate recurrent 
subluxation or lateral instability, the criterion for a rating 
higher than 10 percent under Diagnostic Code 5257 has not been 
met.

Also there is no evidence of other ratable pathology such as 
ankylosis, dislocated or removed semilunar cartilage, or tibia 
and fibula involvement under Diagnostic Codes 5256, 5258, 5259, 
and 5262. 

As the assigned ratings reflect the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against higher ratings, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).




In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
Diagnostic Codes 5257, 5260, and 5261 in the Rating Schedule.  In 
other words, the Veteran does not experience any symptomatology 
not already encompassed in the Diagnostic Codes.  

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 10 percent for degenerative joint disease of 
the left knee is denied.

A rating higher than 10 percent for meniscus dysfunction of the 
left knee is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


